PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/593,582
Filing Date: 4 Oct 2019
Appellant(s): International Refills Company Limited



__________________
Daniel Drexler
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 6/21/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/21, hereinafter the Final rejection, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The grounds of rejection are fully set forth in the Final rejection and are incorporated herein in their entirety by reference.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
I.      The rejections under 35 USC 112 (These rejections are set forth at numbered paragraphs 5 through 8 of the Final rejection).
II.      The rejection for anticipation over Couper. The rejection is set forth in the first paragraph of numbered paragraph 13 of the Final rejection. The rejection for anticipation was based in part on a holding of claim indefiniteness that has been withdrawn. Therefore, the rejection for anticipation is also withdrawn.

(2) Response to Argument

A.      Related Appeals Interferences And Trials (Brief at Page 4).
Initially the examiner notes for the record that on page 4 of the Brief appellant states that “There are no known current appeals that will directly affect or be directly affected by or have a bearing on the Board’s decision in this pending appeal.” This statement appears to be inaccurate in view of the pending appeal of at least claim 1 of application serial no. 15/145,977 (Notice of Appeal filed 12/21/21, Appeal Brief filed 4/21/22 and Reply Brief filed 8/22/22). 

B.      Summary Of Claimed Subject Matter (Brief at Page 4).
Also initially, the examiner notes that the statements of the appellant in this section of the Brief are not quite accurate. The Substitute Specification filing of 2/19/21 was made in order for applicant to obviate then pending objections for new matter that had been added to the instant Continuation application specification earlier. As expressly stated by applicant in the filing, the Substitute Specification was filed “in the in the interest of advancing prosecution” to show “all changes made relative to the specification of the parent application, U.S. 14/017,842.” (the application matured into U.S. Patent 8,899,420). See the Remarks filed 2/19/21 at page 1. As also stated by applicant in the filing, the Substitute Specification showed that only paragraph [0001] of the instant application specification was revised. Id. Therefore, the Substitute Specification as of its filing supposedly made the instant application specification identical to that in the parent except for the bibliographic data in paragraph [0001]. On that basis, the noted new matter objections were withdrawn.
However, the specification in the instant application did not, in fact, correspond to the specification in the parent application because the parent application specification was amended during its prosecution to add the text in bold in the reproduction of paragraph [0038] below, and this text (included in the patent specification in U.S. 8,899,420) was not added to the instant application specification.
“The chamfer clearance 41 extends continuously from an annular wall 41’ of the receptacle 38 (see Fig. 6) and is provided in order to ensure that the cassette 30 is properly installed in the holder 26 when the apparatus 10 is in use, as will be described hereinafter”.
Therefore, the instant application specification remains objected to for the deficiency. See paragraph 4 of the Final rejection. Therefore, the examiner notes that appellants comments in the second paragraph of numbered page 5 of the Brief are incorrect. Pointing out the noted deficiency is not a suggestion made by the examiner and the resulting objection raised in the Final rejection that has not been obviated does relate to the specification of record.  
C.      Summary Of The Changes To The Instant Application Specification And Drawings Relative To the Specification Of U.S. Patent Application 14/017,842 (now U.S. 8,899,420).
I.    The Bibliographic data in [0001];
II.    The deletion of numeral 54’ from specification [0058] altogether and from Fig 6 in the instant application. As noted in the Final rejection for the record, and repeated herein for completeness, this change leaves the upper end discussed in [0058] without a specific drawing reference.
III.    The apparent deletion of numeral 41’ and its lead line from Fig 6 upon the instant application filing. Applicant’s failure to add the numeral and its lead line in the 2/19/21 Substitute Specification filing appears to contradict the statements in the filing regarding the accompanying drawing changes, that no further changes to the drawings relative to those in the parent were made to the instant application drawings (other than, at the time, the shortening of the lead line from numeral 54’). See the Remarks filed 2/19/21 in the last but one paragraph of numbered page 8 thereof.

D.      Responses To The Appellants Substantive Arguments Traversing The Rejections.
I.      During prosecution applicant often misstated some of the findings and arguments of the examiner and made arguments that confused rather than clarified the issues in the application. Such is the case in some of the portions of the Brief containing appellants first argument addressed herein. See the Brief at numbered page 31 through the second full paragraph of numbered page 36 thereof. For example, the appellants argument at the bottom of numbered page 34 of the Brief and continuing through the top of numbered page 35 thereof is somewhat vague. However, in view of the rejection itself and all of the first arguments taken together, the examiner clarifies for the convenience of the Board that appellant’s first argument, to be succinct, is that it would not have been obvious to provide for the annular gap of Couper (U.S. 3,536,192) to be located over the volume and radially outward of the central opening of the Couper annular receptacle, as required in portions of lines 9-10 of claim 1. See the Brief beginning at about the middle of numbered page 31 thereof and continuing through the first two full paragraphs of numbered page 36 thereof. According to appellant, moving the annular gap of Couper to a position located over the volume and radially outward of the central opening of the Couper receptacle, as set forth in the obviousness rejection, would not have been obvious because it would destroy the principle of operation of Couper. Refer again to pages 31-36 of the Brief. The examiner disagrees for the reasons following.
Recall that the annular gap in Couper is the gap formed between inner concentric opening 31 of cover 26 and inwardly directed flange 22, as most clearly seen in Fig 3 of Couper. Thus, the Couper annular gap is not over the volume and is radially over the central opening of the Couper annular receptacle, as is most readily apparent from Fig 2. In other words, for purposes of obviousness, Couper is only missing that the annular gap is located over the volume and radially outward of the central opening as claim 1 requires in parts of lines 9-10 thereof. The obviousness rejection modifies Couper to move the annular gap to a position over the volume and radially outward of the central opening as set forth in the rejection itself, and this modification is what appellant argues is not obvious.  
To begin with (not as some ill-conceived adjunct to the rejection as some of appellant’s arguments would suggest), the relevant knowledge in the art includes the knowledge that in a receptacle of the type disclosed and claimed in the subject application, and in Couper, an annular gap for dispensing an elongated tube of flexible material can be formed at the upper end of an annular receptacle virtually anywhere that is over the volume of the receptacle and radially outward of a central opening of the receptacle. Thus, as set forth in the Final rejection (see, for example, numbered page 21) and in at least the office action prior to that (see the office action of 4/26/21 at numbered page 25) at least Chomik et al. (2006/0249418), Morand (6,974,029) and Salman et al. (2002/0078665) of record, disclose annular gaps at the upper end of an annular receptacle and over the volume of the annular receptacle to allow dispensing of an elongated tube of flexible material from the volume, the annular gaps being located radially outward of a central opening of the annular receptacle from positions close to the inner wall to positions close to the outer wall of the receptacle.  
Appellant does not dispute the above described knowledge in the art. Instead, appellant argues that relocating the annular gap of Couper to a position over the volume and radially outward of the central opening would destroy the principle of operation of Couper because it would preclude or prevent the “tensioned withdraw feature” that is disclosed in Couper column 2, and that is provided by cover 26 seating tightly on flange 22 to provide a holding effect to the plastic tubing as it is withdrawn from the receptacle volume. Appellant’s argument is unconvincing. One having ordinary skill in the art is presumed to have some skill rather than a lack thereof, and such an artisan has the skill to realize that a flange such as flange 22 can be inwardly directed (extend radially inwardly) as described in Couper column 1 lines 61-62, or can be outwardly directed (extend radially outwardly). There is simply no reason why in general, a flange must extend in only one direction, and the examiner notes that appellant is not arguing this point either. So clearly, a flange can extend inwardly, outwardly or in another direction. Thus, one having ordinary skill in the relevant art seeking to relocate the annular gap to a position over the volume and radially outward of the central opening, as is notorious, would realize that consistent with the tension draw feature described in Couper, all that would be required is for portions of the cover to press upon portions of a flange close to wherever the annular gap was located. Therefore, the artisan would realize that a flange similar to flange 22 could be provided at the top of inner wall 20 to extend over the volume (radially outwardly) instead of flange 22. Additionally, the artisan would also realize that the opening 31 of the cover could also be moved radially outwardly such that the annular gap between the cover and the relocated flange (where the tubing exited the volume) was located over the volume, even while the cover still slightly overlapped and sat tightly against the relocated flange to provide the tensioned withdraw feature to the tube of flexible material. Still further, the artisan would realize that such an annular gap could be relocated even more radially outwardly by lengthening the new flange and making the opening 31 of the lid even wider to match, while keeping the annular gap over the volume. In much the same way, the artisan would clearly also realize that the gap in Couper could be provided between the outwardly extending flange 16 and cover 26 (including by attaching the cover 26 to flange 22 instead of to flange 16) or between an inwardly extending flange 16 (inwardly extending over the volume) and cover 26 with an outer diameter made smaller to substantially match the inward extent of flange 16 while slightly overlapping flange 16 to press against the flange and provide the tensioned withdraw feature. 
The above indicated specific examples of a modification to Couper that is consistent with providing an annular gap for dispensing tubing in Couper, the annular gap being located over the volume and radially outward of the central opening, are set forth on numbered pages 25 through 27 of the Final rejection. Appellant’s only response appears to be that “The appellant takes note of these examples, but the outcome does not change: all those changes suggested by the examiner are either against the principle of MPEP 2143.01(VI) set forth above or clearly using hindsight”. See the Brief at the middle of numbered page 36 thereof. It is apparent that appellant’s arguments do not convincingly address the examiners findings and commentary. Exactly what outcome does not change? Exactly why does the relocated flange 22 and relocated cover opening 31 change the principle of operation of Couper? The cover cannot overlap and press against the relocated flange because the flange is now over the volume? In another example, exactly why are the modifications to Couper hindsight? Appellant does not say.  
For these reasons appellants first argument is unconvincing

II.     Appellants second argument is that Couper fails to teach or suggest “the annular receptacle defining a clearance by a wall extending obliquely upward from a bottom of the central opening,” as recited in claim 1. In support of this argument appellant further argues in the Brief that Couper “is silent about how the container is to be received, held or oriented in any apparatus, and does not teach nor suggest any feature on the container 10 that could assist in determining its orientation”. See the Brief in the last paragraph of page 36. The examiner disagrees for the reasons following.
Initially, the examiner notes that the features in question have been the subject of amendments to the subject application that the examiner has found problematic during prosecution. The features in question were also the subject of prosecution in at least one prior patent application, U.S. patent application 15/146,385, now U.S. patent 10,889,433, in which some relevant terminology regarding these features were ultimately changed.  Still further, the features in question have also been discussed in at least one prior litigation of which the examiner is aware based on the file history in the prosecution in at least one of applicant’s other related cases. However, setting aside issues related to these proceedings, the most relevant description of the features in question is in [0032], [0039] and [0040] of the subject application written description. Thus [0032] describes that “The receptacle 38 of the cassette 30 defines a chamfer clearance 41 at a bottom of the central opening 34. The chamfer clearance 41 extends continuously from an annular wall 41’ of the receptacle 38 (see FIG. 6) and is provided in order to ensure that the cassette is properly installed in the holder 26 when the apparatus 10 is in use, as will be described hereinafter. Subsequently, [0039] through [0040] describes how a path of movement of the bin closing mechanism movable portion 58 passes closely to the wall defining the chamfer clearance 41, and how, if the cassette is not properly seated (installed upside down), there would be no clearance. That is the cassette would impede movement of the movable portion 58. The relevant claim terminology itself is not employed in the written description, therefore, the examiner has to interpret it based on what written description of it there is (as pointed out above) and what the drawings show. Given this, it appears that the features in question can be understood as: the annular receptacle defines a clearance in the sense of a space (for the movable portion 58 to move in), and that clearance is provided by the fact of the chamfer clearance 41 extending obliquely upward from a bottom of the central opening. In another but similar interpretation, it also appears that the features in question can be understood to encompass: the annular receptacle defines a clearance in the sense of a space (for the movable portion 58 to move in), and that clearance is provided by (in the sense of adjacent) chamfer clearance 41 that extends obliquely upward from a bottom of the central opening. In either case what is required appears to be a space that is defined by the claimed annular receptacle and that space is provided by the fact of the sloped wall or adjacent the sloped wall. 
In the rejection, the wall in question includes sloped inner wall 20 in Couper. Additionally, given the slope of inner wall 20, it defines a space (a space that itself merges with the central opening) or there is a space next to and below the inner wall 20. See at least the non-final rejection of 6/8/20 at numbered pages 11-12. Therefore, what the appellant is arguing appears to be that Couper does not meet the claim limitation “the annular receptacle defining a clearance by a wall extending obliquely upward from a bottom of the central opening,” because Couper does not disclose the use of the Couper wall and adjacent space in the manner disclosed in the subject application (to allow movable portion 58 to pass through the space and ultimately to facilitate proper seating of the cassette in the bin). Appellants argument is unconvincing because Couper has the claimed structure (the obliquely extending wall and the adjacent space or clearance) and this structure is capable of use to allow some mechanism to pass closely by the wall. It is by now well settled that a reference applied in a rejection to meet a claimed structure is not required to disclose the same use of that structure claimed, much less the same use of that structure disclosed but not even claimed, as is the situation in this patent application. It is sufficient that the reference structure can be used in the manner claimed. 
For these reasons appellant’s second argument is unconvincing.

III.      Appellant includes in the Conclusions to the Brief what appear to be complaints regarding the examination in the subject application. These are rejected. Contrary to appellants remarks on numbered page 38 of the Brief the examiner has clearly been willing to consider all of applicant’s arguments provided during prosecution (for example only, as indicated by the arguments above and by those in the office actions in the subject application). This is also the same examiner that examined and allowed at least applicant’s previous U.S. applications 14/017,482 and 15/146,385 that also required a willingness and openness to consider applicant’s arguments. What appellant really appears to be taking issue with is the unwillingness of the examiner to allow to pass to issue subject matter that the examiner believes to constitute new matter, and based on the record in the subject application, it is apparent that applicant introduced many changes into the `disclosure during prosecution that the examiner found to be problematic in this regard. Moreover, it is immediately apparent from the record in the related cases to this one that the examiner has worked on that applicant has done the same thing in almost all of these cases. The examiner is not sure why applicant appears to be so intent on rewriting many parts of the original application disclosure (or by changing this disclosure by deleting portions thereof in subsequent child applications), but this is what has happened. A new term that has a different ordinary meaning (no matter how small) than an original term, the new term introduced into the disclosure to take the place of the original term is quite simply prohibited new matter. Pointing this out to applicant, which the examiner has been obliged to do over and again in these cases, without an adequate response from the applicant is not being confrontational or abusive. Nor is it confrontational or abusive for the examiner to point out as has been done during this prosecution, instances of the applicant mischaracterizing rejections or grounds in support thereof, instances of the applicant simply avoiding discussing relevant issues raised by the examiner, instances of the applicant addressing grounds of rejection in piecemeal fashion, instances of the applicant mischaracterizing the relevant law and rules, and instances of the applicant requiring the examiner to read claim terms and ascribe meanings to these terms without any supporting specification description whatsoever (including without any corresponding specification amendments made to match claim changes as required by the rules), only for the applicant to later argue that the examiner’s claim interpretation is the wrong one. Additionally, these are only a few examples of the tactics applicant has employed. Thus, what the applicant has done is to prosecute in such a way as to cause difficulty in examining applicant’s cases, and to do so repeatedly, then complain on the record about the examination when the difficulty has resulted in lengthy prosecution or prosecution that has not gone the way desired by the applicant. The examiner notes that applicant does not complain when the examiner finds allowable subject matter in a particular application. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JACOB K ACKUN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.